



Exhibit 10.23
MEMBERSHIP INTEREST REDEMPTION AND WITHDRAWAL AGREEMENT
This Membership Interest Redemption and Withdrawal Agreement (this “Agreement”),
dated as of April 14, 2017 (the “Effective Date”), is entered into between
Salishan Company, LLC, a Washington limited liability company (“Salishan”),
Salishan-Mohegan, LLC, a Washington limited liability company (“Company”),
solely for purposes of Sections 1.03 and 8.11: the Mohegan Tribal Gaming
Authority (“MTGA”) and, solely for purposes of Section 1.01(a)(iv), (v) and (vi)
and (c)(iv) and (v), and Section 8.11, David Barnett, an individual and, as
applicable, as the sole manager of Salishan (“David Barnett”). The closing of
the transactions contemplated by this Agreement (the “Closing”) shall take place
simultaneously with the execution of this Agreement.
RECITALS
A.    Immediately prior to the execution, delivery and performance of this
Agreement, Salishan owned 2180 units (the “Membership Interests”) in the Company
which represented 40% of the outstanding membership interests of the Company
(the “Membership Interests Percentage”).
B.    Salishan and the Company desire that Salishan hereby withdraw from and
relinquish all ownership interest (financial, managerial or otherwise) in the
Company and that the Company hereby redeem the Membership Interests as set forth
herein.
C.    This Agreement, together with the exhibits attached hereto, has been
reviewed by the National Indian Gaming Commission (“NIGC”) without objection.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Article I
REDEMPTION
Section 1.01    Irrevocable Redemption, Withdrawal and Resignation.
(a)
Upon execution and delivery of this Agreement by the parties hereto as of the
date of this Agreement, for the consideration described in Section 1.02:

(i)    Salishan has irrevocably tendered for redemption to the Company and the
Company has irrevocably accepted such tender and redeemed from Salishan all of
Salishan’s right, title and interest in and to the Membership Interests and any
and all other equity, ownership or other interest of any nature (including
without limitation any claim for return of any capital account, with such
amounts constituting Salishan’s capital account included as part of the
aggregate Redemption Price (defined below)) in the Company that Salishan may
otherwise have (the “Redemption”);





--------------------------------------------------------------------------------





(ii)    Salishan has resigned and withdrawn as a member of the Company;
(iii)    Notwithstanding any provision to the contrary in the Amended Operating
Agreement by and between the Company and its members effective July 23, 2004, as
last amended by amendment dated September 14, 2014 (the “Operating Agreement”),
the Company and its members have approved and authorized Salishan’s resignation
and withdrawal as a member from the Company;
(iv)    David Barnett has resigned as a Manager of the Company and has resigned
and withdrawn as a member of the Board of Managers (as defined in the Operating
Agreement) and from any other position with or for the Company held by him;
(v)    The Company has approved the Redemption pursuant to Section 9 of the
Operating Agreement and David Barnett’s foregoing resignation and withdrawal;
and
(vi)    All members of the Company have authorized and approved the Redemption,
resignations and withdrawal described above and have delivered such
authorization and approval to Salishan and David Barnett, as applicable, as of
the Closing.
(b)    All conditions to and all events required to have happened for the
effectiveness of the Closing have been satisfied or occurred, as applicable, as
of the Closing.
(c)    As a result of the Redemption, and as of the time of the Closing:
(i)    Salishan is no longer a member or a “transferee” within the meaning of
the Washington State Limited Liability Company Act, RCW Ch. 25.15 (the “Act”);
(ii)    Salishan has no interest in the Company, including, within the meaning
of the Act, any “transferrable interest” or any right to receive any portion any
distribution from the Company;
(iii)    Salishan has no lien on or other security interest in any assets of the
Company, including, but not limited to, any direct or indirect financial
interest in any “management contract” or “management agreement” within the
meaning of the Indian Gaming Regulatory Act (including any amendment thereto or
modification thereof, a “Management Contract”) with respect to the conduct of
any gaming regulated by the Indian Gaming Regulatory Act (“IGRA”) to which the
Company is a party;
(iv)    Neither Salishan nor David Barnett has any financial interest in the
Company or in any Management Contract to which the Company is a party; and
(v)    David Barnett has no management role or right to participate in any
management of the Company or with respect to any Management Contract to which
the Company is a party.
(d)    Each of the parties hereto hereby irrevocably waives any and all rights
it may now or in the future have to reverse, cancel or annul the Redemption or
the foregoing resignations and withdrawals or to assert any claim that the
Redemption and such resignations and withdrawals should be reversed, cancelled
or annulled, including for any failure of the Redemption Price (defined below)
amounts to be determined or the failure of the Company to deliver the Promissory
Note (defined below) in accordance with the terms hereof; provided however, that
nothing in this Section 1.01 or elsewhere in this Agreement


2

--------------------------------------------------------------------------------





shall preclude either Salishan or the Company from seeking any remedies
available against the other party, whether at law or in equity, for any breach
of or material misrepresentation in this Agreement by the other party, and
nothing in this Section 1.01 or elsewhere herein shall preclude Salishan from
seeking any remedies available against the Company, whether at law or in equity,
for any breach of the Promissory Note (hereafter defined), or against MTGA under
Section 1.03.
Section 1.02    Redemption Consideration.
(a)    In addition to the other terms and conditions herein and in the
Promissory Note (hereafter defined), as consideration for the Redemption, the
Company shall pay to Salishan a fixed amount determined pursuant to Section
1.02(b) (the ”Redemption Price”). The Redemption Price shall be paid to Salishan
pursuant to the terms of a promissory note substantially in the form attached
hereto as Exhibit A (the ”Promissory Note”), with fixed installment percentages
as described in the Promissory Note (the “Installment Percentages”), which
Promissory Note shall be modified to incorporate the Redemption Price as finally
determined by mutual agreement of the parties or by the arbitrator as further
provided herein.
(b)    The parties hereby agree that the Redemption Price (the “Arbitration
Issue”) shall be submitted to binding arbitration to be administered by JAMS
(“JAMS”), subject to the following procedural provisions:
(i)    Not more than thirty (30) days after the Effective Date, the parties
shall initiate arbitration by making a request for a commencement letter from
JAMS. In the event that one party refuses to join in the request, the other
party shall make such request not less than thirty one (31) days and not more
than forty five (45) days after the Effective Date. The arbitration proceedings
shall be confidential.
(ii)    The arbitration will be before a single neutral arbitrator. Unless
otherwise agreed by the parties, the arbitration shall be conducted in Seattle,
Washington on over not more than two (2) days, with equal time split between the
parties for the presentation of their respective valuations, any cross
examination(s), and any rebuttal. Any closing arguments will also be completed
during such days of arbitration. The parties may present evidence to the
arbitrator relevant to the determination of the Redemption Price, including,
without limitation, evidence relating to factors such as regulatory matters
governing casino operations, competition, economic conditions and forecasts,
potential future development and gaming expansion, and the potential benefits to
Salishan under Section 4.01. Notwithstanding the foregoing, no information or
statements shall be presented to the arbitrator as to, nor may the arbitrator
consider: a) the actual performance or financial condition of the gaming and
related operations subject to the Management Agreement defined below (or any
amendment or restatement thereof); b) any projected or forecasted performance of
those operations based on any actual event occurring after the commencement of
those operations; c) discounts for lack of marketability of the Membership
Interests; d) minority interest discounts relating to the Membership Interests;
or e) any fact or circumstance relating to David Barnett which precipitated the
parties’ negotiation and execution of this Agreement. Additionally, as the
parties have agreed to utilize the


3

--------------------------------------------------------------------------------





Promissory Note and have agreed that the Redemption Price is to be paid in the
Installment Percentages set forth in the Promissory Note, the Redemption Price
shall not include any adjustment to present value.
(iii)    The arbitrator shall be one individual who has substantial business
experience and who is familiar with and experienced in business valuation of
businesses with assets consisting of contracts with revenue streams and shall be
chosen from a list of arbitrators provided by JAMS. In the event that the
parties do not agree upon the selection and appointment of the arbitrator within
ten (10) calendar days after JAMS issues a list of qualified arbitrators, the
arbitrator shall be appointed by JAMS.
(iv)    The arbitration hearing shall take place within ninety (90) days of
selection and/or appointment of the arbitrator. Each party shall have an
opportunity to submit to the arbitrator testimony and documentary support of its
proposed resolution of the Arbitration Issue only (the Company’s proposal being
the “Company Terms” and Salishan’s proposal being the “Salishan Terms”). Each
party shall have an opportunity to cross examine the witnesses that may testify
for the other party and put on additional rebuttal testimony during the
arbitration.
(v)    There will be no formal discovery or depositions in the arbitration;
rather, each party shall disclose a summary of the testimony of each witness
expected to testify and provide a copy of any reports and/or any other
documentary evidence that the party will be submitting for consideration to the
arbitrator. This exchange of documentary evidence and summary testimony shall be
done no less than twenty (20) days before the scheduled arbitration hearing.
Each party shall disclose a summary of the testimony of any rebuttal witnesses
and provide any rebuttal documents no less than ten (10) days before the
scheduled arbitration hearing.
(vi)    Notwithstanding the foregoing, the arbitration shall be conducted in a
“baseball arbitration” format. This means that, after conclusion of the
testimony by the parties, and considering closing argument, the arbitrator must
select either the Company Terms or the Salishan Terms which will then be
incorporated into the Promissory Note as the Redemption Price. The arbitrator
must select the proposal which he or she deems most representative of the value
of the prospective distributions by the Company to Salishan had Salishan
remained a member of the Company under the Operating Agreement through the
expiration of the Term (as defined in Section 1.04) of the Management Agreement
(as defined in Section 1.03). Such value shall be calculated generally in
accordance with Schedule 1.02(b) by multiplying the Membership Interests
Percentage by: the prospective revenue of the Company during such Term, less
loan obligations of the Company to Mohegan Ventures-Northwest, LLC (“MVNW” and
such loans being “MVNW Loans”), and less other obligations of the Company not to
exceed $50,000 per year. For purposes of this Section 1.02(b)(vi), “revenue” as
used in the foregoing sentence shall exclude any amounts paid to the Company as
Development Fee under the Development Agreement (which are specially allocated
to MVNW under the Operating Agreement) or any amounts paid by the Cowlitz Indian
Tribe or Cowlitz Tribal Gaming Authority to the Company as reimbursements or on
a pass-through basis for goods or services. The parties acknowledge that as of
March 31, 2017: principal and accrued interest in the amount of $86,642,720
constitute Developer


4

--------------------------------------------------------------------------------





Advances, as defined under the Development Agreement, owed by the Cowlitz Indian
Tribe or Cowlitz Tribal Gaming Authority to the Company; and principal and
accrued interest in the amount of $66,482,108 constitute MVNW Loans owed by the
Company to MVNW. The arbitrator may not formulate his or her own Redemption
Price, modify the Company Terms or Salishan Terms, nor select a different value
or Redemption Price of his/her own devising.
(vii)    Within ten (10) business days after determination of the Redemption
Price pursuant to the arbitration, the Company shall execute and deliver the
Promissory Note to Salishan completed in accordance with the results of the
arbitration, upon which the parties, in entering into this Agreement, have
agreed they will be bound.
(viii)    Each party shall bear its own expenses incurred in connection with the
arbitration. All costs, fees, and expenses of the arbitrator and the conduct of
the arbitration shall be borne equally by the parties.
Section 1.03    Mohegan Tribal Gaming Authority Covenant and Limited Waiver of
Sovereign Immunity.
MTGA, as the sole member of MVNW, owner of 49.15% membership interests in the
Company, agrees that, in the event MTGA or Company: (i) misappropriates Company
funds; (ii) violates the terms of Section 4.03 of this Agreement; (iii) commits
fraud; (iv) voluntarily terminates the Management Agreement (as defined below)
under Section 12.1 of the Management Agreement; or (v) takes any actions in bad
faith to cause an “Event of Default” under the Management Agreement which
results in a Tribal Party (as defined in the Management Agreement) terminating
the Management Agreement under Section 12.2 of the Management Agreement
(together, the “Prohibited Acts”), which Prohibited Acts directly and
proximately result in the failure or inability of the Company to comply with its
obligation under this Agreement or the Promissory Note to pay the Redemption
Price, then MTGA shall indemnify Salishan for any costs and expenses Salishan
reasonably and actually incurs as a result thereof. Salishan agrees that MTGA’s
sole obligation and liability under this Agreement is set forth in this Section
1.03, and in no event shall MTGA be liable to Salishan or any other person for
any indirect, consequential or punitive damages that may be alleged as a result
of this Section 1.03. For the purposes of this Agreement, “Management Agreement”
shall mean that certain Third Amended and Restated Management Agreement dated
December 4, 2015, by and among the Cowlitz Indian Tribe, the Cowlitz Tribal
Gaming Authority, and the Company, in the form that has heretofore been
submitted for approval by the Chair of the NIGC pursuant to IGRA, as necessarily
amended and/or restated in order to complete such approval.
MTGA hereby expressly and irrevocably waives its sovereign immunity (and any
defense based thereon) from any suit, action, proceeding or legal process by
Salishan in any forum of competent jurisdiction for the purpose of enforcing the
terms of this Section 1.03 against the MTGA and enforcing any judgment arising
therefrom.


5

--------------------------------------------------------------------------------





Section 1.04    Adjustment of Redemption Price. Notwithstanding anything to the
contrary herein, the amount of the Redemption Price and obligations of the
Company under the Promissory Note assume approval by the Chair of the NIGC
pursuant to IGRA of the period of the “Term” and the percentage amount of the
“Management Fee” (as each is defined in the Management Agreement) of the
Management Agreement (the “Assumption”). To the extent that the Assumption
proves inaccurate, the parties shall adjust the amount of the Redemption Price
and/or Installment Percentages of the Promissory Note pro rata to reduce the
same to be reflective of the revised Term of the Management Agreement and/or
revised percentage amount of the Management Fee. The parties shall promptly
modify the Promissory Note thereafter to reflect such adjusted terms.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF SALISHAN
Salishan represents and warrants to the Company that the statements contained in
this Article II are true and correct as of the date hereof. For purposes of this
Article II, “Salishan’s knowledge,” “knowledge of Salishan” and any similar
phrases shall mean the actual or constructive knowledge of the Manager of
Salishan, after due inquiry.
Section 2.01    Organization and Authority of Salishan; Enforceability. Salishan
is a limited liability company duly organized, validly existing and in good
standing under the laws of the state of Washington. Salishan has full limited
liability company power and authority to enter into this Agreement and the
documents to be delivered hereunder, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Salishan, and (assuming due authorization, execution and delivery by the
Company) this Agreement and the documents to be delivered hereunder constitute
legal, valid and binding obligations of Salishan, enforceable against Salishan
in accordance with their respective terms.
Section 2.02    Ownership of Membership Interests. Salishan is the sole legal,
beneficial, record and equitable owner of the Membership Interests, free and
clear of any mortgage, pledge, lien, charge, security interest, claim or other
encumbrance of any nature, except for those existing under the Operating
Agreement and those in favor of MVNW.
Section 2.03    Legal Proceedings. Except as previously disclosed to the Company
with regard to its action against Paskenta Gaming Group, LLC, there is no claim,
action, suit, proceeding or governmental investigation (“Action”) pending or, to
Salishan’s knowledge, threatened by or against Salishan or any affiliate of
Salishan that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action.
Section 2.04    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article II, neither Salishan
nor any member,


6

--------------------------------------------------------------------------------





director, officer, employee or agent of Salishan has made or makes any other
express or implied representation or warranty, either written or oral, on behalf
of Salishan. The parties disclaim, waive and release any warranty, whether
implied, statutory at common law or otherwise, with respect to the Membership
Interests, other than those expressly set forth herein.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Salishan that the statements contained in
this Article III are true and correct as of the date hereof. For purposes of
this Article III, the “Company’s knowledge,” “knowledge of the Company” and any
similar phrases shall mean the actual or constructive knowledge of any manager
of the Company, after due inquiry.
Section 3.01    Organization and Authority of the Company; Enforceability. The
Company is a limited liability company duly organized, validly existing and in
good standing under the laws of the state of Washington. The Company has full
limited liability company power and authority to enter into this Agreement and
the documents to be delivered hereunder, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. The execution, delivery
and performance by the Company of this Agreement and the documents to be
delivered hereunder and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite limited liability company action on
the part of the Company. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by the Company, and (assuming
due authorization, execution and delivery by Salishan) this Agreement and the
documents to be delivered hereunder constitute legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms.
Section 3.02    No Conflicts; Consents. The execution, delivery and performance
by the Company of this Agreement and the documents to be delivered hereunder,
and the consummation of the transactions contemplated hereby, do not and will
not: (a) violate or conflict with the certificate of formation or Operating
Agreement or other organizational documents of the Company; or (b) violate or
conflict with any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company. No consent, approval, waiver or
authorization is required to be obtained by the Company from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated hereby.
Section 3.03    Legal Proceedings. There is no Action pending or, to the
Company’s knowledge, threatened against or by the Company or any affiliate of
the Company that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action.


7

--------------------------------------------------------------------------------





ARTICLE IV    
CONTINUING OBLIGATIONS
Section 4.01    Formation; Operation of NewCo. At the Closing, the Company and
Salishan shall form a new development entity in the form of a Washington limited
liability company, such entity to be comprised of the Company (or MVNW and
Mohegan Tribal Ventures Washington, LLC, as such members determine) and Salishan
as owners, to be owned 40% by Salishan and 60% by the Company (“NewCo”)
(provided there shall be no special allocation of development fee to MVNW as
contained in the Operating Agreement). The operating agreement for NewCo shall
be delivered at Closing in accordance with Sections 6.01 and 6.02. Upon the
formation of NewCo, the Company shall assign to NewCo the “Right of First
Refusal” as defined under that certain Third Amended and Restated Development
Agreement by and among the Cowlitz Indian Tribe, the Cowlitz Tribal Gaming
Authority, and the Company dated October 1, 2012, as it may be amended, provided
that no such amendment shall materially adversely affect the rights to be
assigned to NewCo hereunder (the “Development Agreement”), subject to the terms
thereof and with the benefit of enforcement provisions thereof, and NewCo shall
use reasonable efforts to obtain and deliver at or within a reasonable period
following the Closing consent to such assignment from the other parties thereto.
Notwithstanding the foregoing, upon assignment of the Right of First Refusal
under the Development Agreement to NewCo, such assignment shall specifically
exclude any security interest, and NewCo shall have no security interest,
pursuant to the Development Agreement in any funds or assets of the operations
which are the subject of the Management Agreement.
Section 4.02    Actions and Operations of Salishan. For the full term of the
Development Agreement, Salishan, along with each of its members, shall be bound
by the terms and conditions contained in the Development Agreement applicable to
any remaining member of the Company, including but not limited to, any and all
restrictive covenants contained therein. Salishan further covenants that it
shall not, and shall cause its manager and affiliates to not, interfere with the
Company’s performance of its obligations under the Management Agreement or the
Development Agreement.
Section 4.03    Actions and Operations of Company. Until such time that the
Promissory Note is paid in full and all obligations of the Company hereunder are
fully discharged, Company shall not: i) directly or indirectly, take any actions
in bad faith that would have the purpose of avoiding payment of the Promissory
Note; ii) expand the operations of the Company beyond the management of ilani
casino resort under the Management Agreement; or iii) undertake any additional
management rights in or responsibilities for or exercise control over any other
casino project or other third party business venture.






8

--------------------------------------------------------------------------------





ARTICLE V    
FINANCIAL STATEMENTS
From the Effective Date until the Promissory Note is paid in full and all
obligations of the Company hereunder are fully discharged, the Company shall
provide to Salishan certified financial statements for the Company no less than
annually, within one hundred twenty (120) days after the fiscal year end of the
Company.
ARTICLE VI    
CLOSING DELIVERIES
Section 6.01    Salishan’s Deliveries. As of the Closing, Salishan shall deliver
to the Company the following:
(a)    A fully executed transfer power conveying the Membership Interests to the
Company, in the form attached hereto as Exhibit B (the “Transfer Power”),
executed by Salishan;
(b)    Consent resolutions of the Managers and Members of Salishan, duly adopted
and in effect, which authorize the performance of this Agreement and the
transactions contemplated hereby, and the names and signatures of the agents of
Salishan authorized to sign this Agreement and the documents to be delivered
hereunder;
(c)    Copies of the resignation of David Barnett as a Manager of the Company,
as a member of the Board of Managers (as defined in the Operating Agreement) and
from any other position with or for the Company held by him, substantially in
the form attached hereto as Exhibit C; and
(d)    Certificate of Formation and operating agreement for NewCo as
contemplated by Article IV, together with any other appropriate organizational
documents, which shall be executed by Salishan.
Section 6.02    Company’s Deliveries. As of the Closing, the Company shall
deliver, and cause to be delivered, the following to Salishan:
(a)    Consent resolution of the Members and the Board of Managers of the
Company, duly adopted and in effect, which authorizes the performance of this
Agreement and the transactions contemplated hereby, and the names and signatures
of the officers of the Company authorized to sign this Agreement and the
documents to be delivered hereunder;
(b)    Consent resolution of the MTGA, duly adopted and in effect, which
authorizes the performance of the limited obligations of MTGA under this
Agreement and MTGA’s waiver of sovereign immunity, and the names and signatures
of the officers of the MTGA authorized to sign this Agreement for the limited
purposes herein;
(c)    Certificate of Formation and operating agreement for NewCo as
contemplated by Article IV, together with any other appropriate organizational
documents, which shall be executed by the Company;


9

--------------------------------------------------------------------------------





(d)    Assignment of Right of First Refusal under the Development Agreement to
NewCo, subject to any required consent by the other parties thereto; and
(e)    If obtained by Closing, consent to Company’s assignment of Right of First
Refusal under the Development Agreement to NewCo by all parties thereto.
ARTICLE VII    
SURVIVAL AND INDEMNIFICATION
Section 7.01    Survival of Representations and Covenants. All representations,
warranties, covenants and agreements contained in this Agreement and all related
rights to indemnification shall survive the Closing.
Section 7.02    Indemnification By Salishan. Salishan shall defend, indemnify
and hold harmless the Company, its affiliates and their respective stockholders,
members, equity owners, directors, managers, officers and employees from and
against all claims, judgments, damages, liabilities, settlements, losses, costs
and expenses, including attorneys’ fees and disbursements (a “Loss”), arising
from or relating to:
(a)    any inaccuracy in or breach of any of the representations or warranties
of Salishan contained in this Agreement or any document to be delivered
hereunder; or
(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Salishan pursuant to this Agreement or any document to be
delivered hereunder.
Section 7.03    Indemnification By the Company. The Company shall defend,
indemnify and hold harmless Salishan, its affiliates and their respective
Manager and Members from and against all Losses arising from or relating to:
(a)    any inaccuracy in or breach of any of the representations or warranties
of the Company contained in this Agreement or any document to be delivered
hereunder; or
(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by the Company pursuant to this Agreement or any document to be
delivered hereunder.
Section 7.04    Right to Set-off. The Company may at its option set off against
the Promissory Note any amounts owed by Salishan or David Barnett to the Company
or MVNW pursuant to loans and advances set forth on Schedule 7.04 hereof, and
for Losses pursuant to Section 7.02, if any, following judgment on a suit or
action that establishes that any such Losses are a result of Salishan’s
violation of Section 7.02(a) and/or 7.02(b) (the “Judgment”). In the event of a
Judgment, the Company shall, pending final non-appealable resolution of the
Judgment, place into escrow all amounts intended to be set-off against the
Promissory Note pursuant to this Section 7.04 until such time that the Judgment
is final and not subject to further appeal, after which such amounts shall be
disbursed consistent with such final, non-appealable Judgment.


10

--------------------------------------------------------------------------------





ARTICLE VIII    
MISCELLANEOUS
Section 8.01    Expenses. Except for arbitration expenses which shall be treated
as set forth in Section 1.02, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.
Section 8.02    Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement. Each of the parties hereto shall, and shall cause its respective
affiliates to, cooperate fully with any review, investigation or action of a
regulatory authority with jurisdiction over the Company in connection with any
review or approval required or desired by the Company, including, without
limitation, approval of the Management Agreement.
Section 8.03    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 8.03):


































11

--------------------------------------------------------------------------------







If to Salishan:                                        Salishan Company, LLC
Attention: David Barnett
19567 - 27th Avenue N.W.
Seattle, Washington 98177
E-mail: jakeybelle@aol.com
with a copy to:                                            Miller Nash Graham &
Dunn LLP                             Attention: Chris Masse
2801 Alaskan Way, Suite 500
Seattle, WA 98122
E-mail: christine.masse@millernash.com
and with a copy to:                                    Paskenta Gaming Group,
LLC
Attention: Manager
2655 Everett Freeman Way                                 Corning, CA
96021                                        E-mail: arico@paskenta.org
and with a copy to:                                    Drummond Woodsum
Attention: Robert Gipps/Aaron Pratt
84 Marginal Way, Suite 600,
Portland, ME 04101-2480
E-mail: RGips@dwmlaw.com
If to Company:
Salishan-Mohegan, LLC
Attention: President
c/o Mohegan Ventures – Northwest, LLC
1 Mohegan Sun Boulevard
Uncasville, CT 06382
E-mail: drome@mohegansun.com


With a copy to:
Mohegan Tribal Ventures – Washington, LLC
Attention: Manager
13 Crow Hill Road
Uncasville, CT 06382
E-mail: hwoods@moheganmail.com








12

--------------------------------------------------------------------------------





Section 8.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
Section 8.05    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. If a provision is found to be invalid or unenforceable
and limiting it would make it valid and enforceable, then it shall be construed
and executed as so limited. If limiting it does not make it valid and
enforceable, then it shall be severed and the remainder will remain in full
force and effect to the maximum extent permissible. Notwithstanding the
foregoing, this Section shall be subject to Section 1.04, and in the event of a
conflict between this Section 8.05 and Section 1.04, Section 1.04 shall control.
Section 8.06    Entire Agreement. This Agreement, the Promissory Note, and the
documents to be delivered hereunder constitute the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement
and those in the Exhibits and documents to be delivered hereunder, the
statements in the body of this Agreement will control.
Section 8.07    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.
Section 8.08    No Third-Party Beneficiaries. Except as otherwise provide in
Article VII, This Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
Section 8.09    Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
Section 8.10    Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right,


13

--------------------------------------------------------------------------------





remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.
Section 8.11    Governing Law; Venue; Waiver of Exhaustion of Tribal Remedies.
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Washington without giving effect to any choice or
conflict of law provision or rule (whether of the State of Washington or any
other jurisdiction). Except for the Arbitration Issue which shall be resolved in
accordance with Section 1.02 hereof, venue for any suit, action, or proceeding
arising under or based upon this Agreement, including, without limitation, the
enforcement of any arbitration award, shall lie in a court of competent
jurisdiction located in King County, Washington, and appellate courts therefrom
(the “Chosen Courts”). Each of the parties hereto hereby irrevocably submits to
the exclusive jurisdiction (in personam or otherwise) of the Chosen Courts and
hereby waives, and agrees not to assert, as a defense in any such legal
proceeding that it is not subject thereto or that such legal proceeding may not
be brought or is not maintainable in the Chosen Courts, or that this Agreement
may not be enforced in or by such courts, and the parties hereto irrevocably
agree that all claims for specific performance or injunctive relief with respect
to any such legal proceeding shall be heard and determined in the Chosen Courts
and irrevocably agree to be bound by the decisions of such Chosen Courts. Each
party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the in personam jurisdiction or the laying of venue in any
legal proceeding arising out of this Agreement in any Chosen Court. Each party
hereto irrevocable waives to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of such legal proceeding or claim in
such court. Each party foregoes the jurisdiction of any tribal court or tribal
forum that may have jurisdiction and agrees that any final non-appealable
judgment, arbitration award or non-appealable order in any such actions or
proceedings may be enforced by any Chosen Court. Each party hereby
unconditionally and irrevocably waives, to the fullest extent it may legally and
effectively do so, any right it may otherwise have to require that any legal
proceeding or claim be considered or heard first in any tribal court or tribal
forum, now or hereafter existing, whether because of the doctrine of exhaustion
of tribal remedies or as a matter of comity or abstention, waives any claim or
right it may possess to the exercise of jurisdiction by any tribal court or
tribal forum and will not commence any such legal proceeding or claim in any
tribal court or tribal forum without the consent of the other parties to such
legal proceeding.
Section 8.12    Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.
Section 8.13    Waiver of Sovereign Immunity by the Company. The Company hereby
expressly and irrevocably waives its sovereign immunity (and any defense based
thereon) from any suit, action, proceeding or legal process by Salishan in any
forum of


14

--------------------------------------------------------------------------------





competent jurisdiction for the purpose of enforcing the terms and conditions of
this Agreement and the enforcement of any judgement arising therefrom.
Section 8.14    Not a Management Contract and No Proprietary Interest. The
parties agree that this Agreement does not constitute or modify a Management
Contract, nor does it deprive the Cowlitz Indian Tribe of its sole proprietary
interest in and responsibility for the conduct of gaming within the meaning of
IGRA on the Cowlitz Indian Reservation.
Section 8.15    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
[Signatures on following page]


15

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.


                    


Salishan Company, LLC
By /s/ David Barnett
David Barnett, Manager




Salishan-Mohegan, LLC
By /s/ Kevin P. Brown
Name: Kevin P. Brown
Title: Manager






























































16

--------------------------------------------------------------------------------









Solely for purposes of Section 1.03 and Section 8.11:
Mohegan Tribal Gaming Authority




By /s/ Kevin P. Brown
Name: Kevin P. Brown
Title: Manager






Solely for purposes of Section 1.01(a)(iv), (v) and (vi) and (c)(iv) and (v),
and Section 8.11:


/s/ David Barnett
David Barnett














17

--------------------------------------------------------------------------------





Exhibit A
Promissory Note
























































































18

--------------------------------------------------------------------------------





PROMISSORY NOTE
$114,800,000    Effective Date: April 14, 2017
    
For value received, SALISHAN-MOHEGAN, LLC, a Washington limited liability
company ("Maker"), promises to pay to SALISHAN COMPANY, LLC, a Washington
limited liability company ("Holder"), or order, the principal sum of One Hundred
Fourteen Million Eight Hundred Thousand and 00/100 DOLLARS ($114,800,000)
(“Redemption Price”) pursuant to the terms set forth below. This Note is being
delivered pursuant to Section 1.02(b) of that certain Membership Interest
Redemption and Withdrawal Agreement dated April 14, 2017 among Maker, Holder
and, for the limited purposes therein, the Mohegan Tribal Gaming Authority and
David Barnett (the “Redemption Agreement”). Notwithstanding anything to the
contrary herein, all obligations of Maker under this Note shall be subject to
Section 1.04 of the Redemption Agreement.
1.Payments. The amounts due under this Note shall be paid as follows:
a.
0% of the Redemption Price shall be paid in 12 equal monthly installments,
payable on or before the first day of each month following the Effective Date
hereof until the first anniversary of the Effective Date;

b.
0% of the Redemption Price shall be paid in 12 equal monthly installments,
payable on or before the first day of each month following the first anniversary
of the Effective Date until the second anniversary of the Effective Date;

c.
20% of the Redemption Price shall be paid in 12 equal monthly installments,
payable on or before the first day of each month following the second
anniversary of the Effective Date until the third anniversary of the Effective
Date;

d.
20% of the Redemption Price shall be paid in 12 equal monthly installments,
payable on or before the first day of each month following the third anniversary
of the Effective Date until the fourth anniversary of the Effective Date;

e.
20% of the Redemption Price shall be paid in 12 equal monthly installments,
payable on or before the first day of each month following the fourth
anniversary of the Effective Date until the fifth anniversary of the Effective
Date;

f.
20% of the Redemption Price shall be paid in 12 equal monthly installments,
payable on or before the first day of each month following the fifth anniversary
of the Effective Date until the sixth anniversary of the Effective Date; and



19

--------------------------------------------------------------------------------





g.
20% of the Redemption Price, together with such other amounts due hereunder,
shall be paid in 12 equal monthly installments, payable on or before the first
day of each month following the sixth anniversary of the Effective Date until
the Maturity Date, together with such other amount(s) due hereunder.

Maker shall make all payments in immediately available funds, without condition
or deduction for any reason. Maker and Holder hereby acknowledge and agree that
although no interest is expressly payable by Maker hereunder, interest will be
imputed using the April 2017 Mid Term annual applicable federal rate and Maker
and Holder shall report interest accordingly.
2.Maturity Date. If not sooner paid, the entire unpaid principal balance on this
Note, plus any other amounts due hereunder, shall immediately be due and
payable, without notice or demand, on the seventh anniversary of the Effective
Date (the "Maturity Date").
3.Set-off. Section 7.04 of the Redemption Agreement contains a right of set-off
in favor of Maker. Subject to the terms and conditions under Section 7.04 of the
Redemption Agreement, Maker's payment obligations under this Note are expressly
subject to such right, and all amounts set-off in accordance with Section 7.04
of the Redemption Payment shall be treated as payments hereunder for all
purposes.
4.Events of Default. Each of the following shall constitute an Event of Default
under this Note:
(a)
The failure of Maker to make any payment according to the terms of this Note
where such failure is not fully cured within five (5) calendar days after Holder
has provided written notice to Maker;

(b)
The liquidation or dissolution of Maker;

(c)
Maker’s material breach or material default of any provision of the Redemption
Agreement where such breach or default is not fully cured and corrected within
thirty calendar (30) days after Holder has provided written notice to Maker;
provided, however, that such period shall be extended for an additional period
of up to thirty calendar (30) days if the Maker is unable to cure within the
initial thirty calendar (30) day period so long as such cure is diligently
pursued by Maker until such breach or default had been corrected, but in no
event shall such cure period be extended beyond the aggregate total of sixty
(60) consecutive days after the notice of breach from Holder;

(d)
If, pursuant to or within the meaning of the United States Bankruptcy Code or
any other federal or state law relating to insolvency or relief of debtors (a
“Bankruptcy Law”), Maker shall (i) commence a voluntary case or



20

--------------------------------------------------------------------------------





proceeding; (ii) consent to the entry of an order for relief against Maker in an
involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due; or
(e)
If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against Maker in an involuntary case, or
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker’s properties.

5.Notice by Maker. Maker shall notify Holder in writing within five (5) calendar
days after Maker acquires knowledge of the occurrence of any Event of Default.
6.Remedies upon Default. Upon the occurrence of an Event of Default hereunder,
Holder may, at its option, (i) by written notice to Maker, declare the entire
unpaid balance of this Note immediately due and payable regardless of any prior
forbearance, and (ii) exercise any and all rights and remedies available to it
under applicable law, including, without limitation, the right to collect from
Maker all sums due under this Note. The rights and remedies of Holder under this
Note shall be cumulative and not alternative. No waiver by Holder of any right
or remedy under this Note shall be effective unless in a writing signed by
Holder. No amendment of this Note may be made without the written consent of
Maker and Holder. Neither the failure nor any delay in exercising any right,
power or privilege under this Note will operate as a waiver of such right, power
or privilege and no single or partial exercise of any such right, power or
privilege by Holder will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right of Holder
arising out of this Note can be discharged by Holder, in whole or in part, by a
waiver or renunciation of the claim or right unless in a writing signed by
Holder; (b) no waiver that may be given by Holder will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
Maker will be deemed to be a waiver of any obligation of Maker or of the right
of Holder to take further action without notice or demand as provided in this
Note.
7.Presentment, Etc. Maker waives presentment for payment, demand, notice of
nonpayment, notice of dishonor, protest of any dishonor, notice of protest, and
acceptance of this Note, and all other demands or notices of any sort whatsoever
with respect to the delivery, acceptance, or performance of this Note or
otherwise. Maker agrees that Maker's liability shall not in any manner be
affected by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Holder. To the fullest extent permitted by law, Maker
waives the defense of the statute of limitations with respect to collection of
amounts owing under this Note. Maker further waives, to the fullest extent
permitted by law, the right to plead any and all statutes of limitations as a
defense to any demand on this Note, or any agreement now or hereafter securing
this Note. Maker expressly agrees that, without in any way affecting the
liability of Maker under this Note, Holder may (without


21

--------------------------------------------------------------------------------





notice, consent or consideration) extend any maturity date or the time for
payment of any amount due under this Note, accept additional security, release
any party liable under this Note or any guarantor of this Note, and release any
security now or hereafter securing this Note.
8.Prepayment. Maker may prepay all or any portion of the unpaid principal
balance without penalty.
9.Costs and Attorneys’ Fees. Maker agrees to reimburse Holder for all reasonable
costs of collection or enforcement of this Note, whether or not suit is filed
(including but not limited to reasonable attorneys’ fees), incurred by Holder.
If suit or action is filed on this Note, and Holder prevails in a final
non-appealable judgement on such suit or action, Maker shall pay Holder's
reasonable attorneys’ fees, expenses, and costs in such suit or action or on any
appeal therefrom, including, but not limited to, all reasonable fees and
expenses incurred at trial, on appeal, on petition of review, in connection with
arbitration or mediation, and in a bankruptcy proceeding of any nature.
10.Time is of the Essence. Time is of the essence with regard to the performance
of the obligations of Maker in this Note and each and every term, covenant and
condition herein by or applicable to Maker.
11.Notices. Any notices required or permitted under this Note shall be given as
provided in Section 9.03 of the Redemption Agreement.
12.Assignment. Maker may not assign its rights or obligations under this Note
without the prior written consent of Holder. Holder may assign its rights and
obligations under this Note without Maker’s consent in connection with the
liquidation and dissolution of Holder, provided that Holder promptly notify
Maker of any such assignment. Any other assignment by Holder will require the
prior written consent of Maker. If Holder assigns its rights and obligations
under this Note, the term “Holder” as used herein shall refer to the assignee or
assignees.
13.Section Headings; Construction. The headings of Sections in this Note are
provided for convenience only and will not affect its construction or
interpretation. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words “hereof” and “hereunder” and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof.
Unless expressly provided otherwise, “including” means “including without
limitation”; “or” is used in the inclusive sense of “and/or”; and “any” means
“any and all”. This Note was negotiated by Maker and Holder with the benefit of
legal representation, and any rule of construction or interpretation otherwise
requiring this Note to be construed or interpreted against any person will not
apply to any construction or interpretation of this Note.
14.Entire Agreement. This Note, together with the Redemption Agreement,
constitute the entire agreement between Maker and Holder pertaining to the
subject matter


22

--------------------------------------------------------------------------------





hereof and thereof and fully supersede any and all prior or contemporaneous
agreements or understandings pertaining to such subject matter.
15.Severability. If any provision in this Note is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Note will
remain in full force and effect. Any provision of this Note held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
16.Governing Law; Venue; Waiver of Exhaustion of Tribal Remedies. This Note
shall be governed by and construed in accordance with the internal laws of the
State of Washington without giving effect to any choice or conflict of law
provision or rule (whether of the State of Washington or any other
jurisdiction). Venue for any suit, action, or proceeding arising under or based
upon this Note, including, without limitation, the enforcement of any
arbitration award, shall lie in a court of competent jurisdiction located in
King County, Washington, and appellate courts therefrom (the “Chosen Courts”).
The parties hereby irrevocably submit to the exclusive jurisdiction (in personam
or otherwise) of the Chosen Courts and hereby waive, and agree not to assert, as
a defense in any such legal proceeding that it is not subject thereto or that
such legal proceeding may not be brought or is not maintainable in the Chosen
Courts, or that the Note may not be enforced in or by such courts, and the
parties irrevocably agree that all claims for specific performance or injunctive
relief with respect to any such legal proceeding shall be heard and determined
in the Chosen Courts and irrevocably agree to be bound by the decisions of such
Chosen Courts. Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the in personam jurisdiction or the laying of venue in
any legal proceeding arising out of this Note in any Chosen Court. Each party
irrevocable waives to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such legal proceeding or claim in such
court. Each party foregoes the jurisdiction of any tribal court or tribal forum
that may have jurisdiction and agrees that any final non-appealable judgment,
arbitration award or non-appealable order in any such actions or proceedings
shall be conclusive and may be enforced by any Chosen Court. Each party hereby
expressly, unconditionally and irrevocably waives, to the fullest extent it may
legally and effectively do so, any right it may otherwise have to require that
any legal proceeding or claim be considered or heard first in any tribal court
or tribal forum, now or hereafter existing, whether because of the doctrine of
exhaustion of tribal remedies or as a matter of comity or abstention, waives any
claim or right it may possess to the exercise of jurisdiction by any tribal
court or tribal forum and will not commence any such legal proceeding or claim
in any tribal court or tribal forum without the consent of the other parties to
such legal proceeding.
17.Waiver of Sovereign Immunity. Maker hereby expressly and irrevocably waives
sovereign immunity of Maker (and any defense based thereon) from any suit,
action, proceeding or legal process by Holder in any forum of competent
jurisdiction for the purpose of enforcing the terms and conditions of this Note,
and the enforcement of any judgement arising therefrom.
[Signature on following page.]


23

--------------------------------------------------------------------------------







18.STATUTORY NOTICE. MAKER ACKNOWLEDGES THAT ORAL AGREEMENTS OR ORAL COMMITMENTS
TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
This Note is hereby DATED and made EFFECTIVE as of the Effective Date.
 
MAKER:


SALISHAN-MOHEGAN, LLC




By: /s/ Kevin P. Brown
Its: Kevin P. Brown, Manager



 
4830-6014-9572.7






24

--------------------------------------------------------------------------------





Exhibit B
Transfer Power


25

--------------------------------------------------------------------------------





UNIT TRANSFER POWER


FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged,
Salishan Company, LLC (“Company”) does hereby sell, assign, transfer, and convey
unto Salishan-Mohegan LLC (“Sal-Mo”) all of Company’s right, title, and interest
in and to the entirety of Company’s units of Sal-Mo, a Washington limited
liability company, which units are uncertificated.
Company does hereby irrevocably constitute and appoint Thomas P. Burke, Mario
Kontomerkos, and David Rome, Secretary, Treasurer and Counsel of Sal-Mo,
respectively, and each of them, as Company’s attorney-in-fact to transfer the
said units on the books of Sal-Mo, with full power of substitution in the
premises.


Dated: 4/14/17


 
Salishan Company, LLC




/s/ David E. Barnett
David E. Barnett, Manager







4833-8876-6790.3
































26

--------------------------------------------------------------------------------





Exhibit C
David Barnett Resignations and Withdrawals




27

--------------------------------------------------------------------------------





RESIGNATION OF MANAGER
OF
SALISHAN-MOHEGAN LLC






The undersigned, being a Manager of Salishan-Mohegan, LLC, a Washington limited
liability company ("Sal-Mo"), hereby resigns as a Manager and withdraws from
Sal-Mo’s Board of Managers, effective as of the Closing of that certain
Membership Interest Redemption and Withdrawal Agreement, dated April 14, 2017,
by and among Salishan Company, LLC, a Washington limited liability company;
Sal-Mo; the Mohegan Tribal Gaming Authority, an instrumentality of the Mohegan
Tribe of Indians of Connecticut; and David Barnett, an individual.


/s/ David E. Barnett
David E. Barnett, Manager




4833-4262-9446.3


















































28

--------------------------------------------------------------------------------





 
 
 
 
Schedule 1.02(b)
 
 
 
 
Salishan Company
 
 
 
 
 
 
 
 
 
 
 
Redemption Price Calculation
 
 
 
 
 
 
 
 
 
 
 
Management Fees (Term/Fee Assumption)
 XXXXXX
[Subject to presentation of evidence by the parties contemplated under Section
1.02(b)(ii)]
 
 
 
 
 
 
 
 
 
 
 
 
PLUS
+
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Repayment of Developer Advances
$
86,642,720


[As of March 31, 2017]
 
 
 
 
 
 
 
 
 
 
 
 
PLUS
+
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Interest Income on Developer Advances
 YYYYYY
[Interest accrual from April 1, 2017 until repaid subject to presentation of
evidence by the parties]
 
 
 
 
 
 
 
 
 
 
 
 
LESS
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MVNW Loans
$
66,482,108


[As of March 31, 2017]
 
 
 
 
 
 
 
 
 
 
 
 
LESS
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Interest Expense on MVNW Loans
 ZZZZZZ
[Interest accrual from April 1, 2017 until repaid subject to presentation of
evidence by the parties]
 
 
 
 
 
 
 
 
 
 
 
 
LESS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Obligations
 OOOOO
[Other Obligations not to exceed $50,000 per year]
 
 
 
 
 
 
 
 
 
 
 
 
EQUALS
=
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Value of Company
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MULTIPLIED BY
X
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Membership Interests Percentage
40.00%


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EQUALS
=
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Redemption Price
#VALUE!
 
 
 
 
 
 
 
 
 
 



















29

--------------------------------------------------------------------------------





Schedule 7.04


Amounts Due from Salishan to the Company






Promissory Note dated May 20, 2005, in the original principal amount of $500,000
and with accrued interest, having a balance as of February 28, 2017 of
$1,275,564.18.


Advances (not exceeding $100,000 in the aggregate) by the Company prior to the
Effective Date on behalf of Salishan and/or its members for NIGC and/or State of
WA and/or Tribal Gaming Commission investigation fees and costs, including
attorneys’ fees, required by such gaming regulatory authority to be paid by the
applicant/member and not as a Developer Advance under the Development Agreement.
Salishan and/or its members shall retain the obligation for such fees and costs
to the extent unpaid after the Effective Date.


Amounts payable from David Barnett to MVNW pursuant to one or more loan
agreement(s) and promissory note(s) from David Barnett to MVNW, whether now
existing or hereafter executed (“Barnett Loans”). Until paid, 47.325% of the
amounts payable by the Company to Salishan under the Promissory Note, together
with any additional portion of such payment that is distributable from Salishan
to David Barnett, may be off-set against amounts payable under the Barnett Loans
to MVNW.






















4833-3967-8787.26


30